Citation Nr: 0514416	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts - which increased the rating for the 
veteran's PTSD from 30 to 50 percent, retroactively effective 
from the date of receipt of his claim.  He wants an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
for his disability unless he specifically indicates 
otherwise).

Unfortunately, further development is required before 
deciding this appeal.  So, for the reasons discussed below, 
the claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim.  
Changes potentially relevant to this particular veteran's 
appeal include the establishment of specific procedures for 
advising him and his representative of information required 
to substantiate his claim, a broader VA obligation to obtain 
relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.



A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
realizes that he was provided a letter in October 2002, 
containing a brief explanation of VA's duties to notify and 
assist under this law, as well as the evidence necessary to 
establish his entitlement to service connection.  But his 
claim is not for service connection, rather, it is for a 
higher rating for an already service-connected disability.  
So that prior VCAA letter did not address his claim in the 
proper context, including insofar as notifying him of his 
rights and responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is for obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issue 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claim for a higher rating for 
his PTSD was certified to the Board without him being given 
appropriate notice of the evidence necessary to substantiate 
this claim, his rights and responsibilities under the VCAA, 
and VA's responsibilities under this law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (failure by the BVA to 
enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  And the Board, itself, cannot 
correct this procedural due process deficiency; rather, the 
RO must.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Moreover, although the RO obtained some of the veteran's VA 
medical records, it is unclear whether all of his VA medical 
records are on file.  In particular, the Board observes that 
the RO obtained VA medical records dated August 2002 through 
March 2003 from the VA Medical Center (VAMC) in Boston, 
Massachusetts.  However, it does not appear the RO attempted 
to obtain any additional VA treatment records, namely, those 
from September 2001 to August 2002 and from March 2003 to the 
present.  These records may contain important medical 
evidence or confirmation of his claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

The Board also realizes the veteran underwent a VA 
psychiatric examination in November 2002.  Indeed, the 
clinical findings obtained from that evaluation were partly 
the reason the RO increased his PTSD rating from 30 to 50 
percent.  But the report of that VA examination does not 
provide information concerning all of the objective clinical 
findings necessary to properly evaluate his PTSD.  
More specifically, questions abound concerning his current 
mental status based on that VA examination report, other VA 
medical records, and statements from his VA care providers.  
So his current disability picture is unclear.

In this regard, the Board observes that the veteran has 
received a vast array of Global Assessment of Functioning 
(GAF) scores - ranging from 40-45 in April 2003 to 55-61 at 
his November 2002 VA examination and February 2003 
VA treatment sessions, without an explanation as to the 
patent disparities between these scores and without 
differentiation of the impact of his nonservice-connected 
disabilities on them.  Moreover, none of the evaluating 
clinicians have attempted to distinguish between the 
functional impairment caused by his nonservice-connected 
disorders, including his hypertension, hemorrhoids, 
impotence, and osteoarthritis, and his service-connected PTSD 
in an effort to accurately evaluate the manifestations and 
extent of his PTSD symptomatology and the resulting 
social and occupational impairment.  This is especially 
important because, when rating his PTSD, VA adjudicators must 
be able to clinically distinguish by competent medical 
opinion the extent of his functional impairment that is 
attributable to his PTSD from that which is due to factors 
unrelated to his service in the military.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

Similarly, the Board observes the veteran has been treated 
for an anger management disorder and depression, that he had 
problems with business dealings, and that he and his wife 
have sought marital counseling.  It still is unclear, though, 
whether, and to what extent, his service-connected PTSD is 
included in (i.e., part and parcel of) these disorders and 
other problems.  Consequently, the Board cannot render an 
informed decision concerning the level of disability 
attributable to his service-connected PTSD, in particular, in 
the absence of specific medical information regarding his 
coexisting disabilities.  See Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).

Thus, the veteran should be provided another VA mental status 
evaluation in order to better delineate the severity, 
symptomatology, and manifestations of his PTSD.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter, 
but this time concerning the specific 
issue now on appeal - whether he is 
entitled to a rating higher than 50 
percent for his PTSD.  This letter must 
notify him of the evidence, if any, he is 
expected to provide in support of his 
claim, and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim, including evidence indicating 
his PTSD is more severe than 50-percent 
disabling.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).

As well, the veteran must be given an 
opportunity to supply additional 
information, evidence, and/or argument in 
response to his VCAA notice and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Boston, Massachusetts, from September 
2001 to August 2002 and from March 2003 
to the present.

3.  After receiving this additional 
evidence, schedule the veteran for 
another VA psychiatric examination to 
ascertain the current severity and 
manifestations of his service-connected 
PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical) or other problems.  If 
it is not possible or feasible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
and explain what the assigned score 
represents.  If possible, the examiner 
should specify the individual periods of 
time for each GAF score, preferably 
annually, between September 2001 and the 
present, including an explanation of all 
significant variations.  This includes, 
if possible, sorting what measure of the 
GAF score is attributable to the PTSD 
from other conditions that are not 
service-connected (whether mental and/or 
physical).  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




